Case 2:19-cv-08116-MCS-PVC Document 23 Filed 12/04/20 Page 1 of 1 Page ID #:287



   1
   2
   3
                                                                        JS-6
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11   HAROLD H. PARAISO,                          Case No. CV 19-8116 MCS (PVC)
  12                      Petitioner,
  13         v.
                                                               JUDGMENT
  14   DEPARTMENT OF HOMELAND
       SECURITY, et al.,
  15
                          Respondent.
  16
  17
  18         Pursuant to the Court’s Order Accepting Findings, Conclusions and
  19   Recommendations of United States Magistrate Judge,
  20
  21         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed without
  22   prejudice.
  23
  24   DATED: December 4, 2020
  25
  26
                                                  MARK C. SCARSI
  27                                              UNITED STATES DISTRICT JUDGE
  28
